Case 6:20-cv-00980-ADA Document 27-4 Filed 04/12/21 Page 1 of 20




                 Exhibit B
               Case 6:20-cv-00980-ADA Document 27-4 Filed 04/12/21 Page 2 of 20




Type
Type                    Digital single-lens non-reflex AF/AE camera

Image Processor           DIGIC X

                        CFexpress card
                          • Type B: Card slot
                        SD card
Recording Media
                          • SD card speed class-compatible.
                          • Compatible with UHS-II
                          • Eye-Fi cards and Multimedia cards (MMC) are not supported.

                        Canon RF lens group (excluding EF, EF-S and EF-M lenses)
Compatible Lenses
                        When using Mount Adapter EF-EOS R: Canon EF or EF-S lenses (excluding EF-M lenses)

Lens Mount              Canon RF mount

Image Sensor
Type                    CMOS sensor (compatible with Dual Pixel CMOS AF)

Effective Pixels        Approx. 45.0 megapixels

Sensor Size             Approx. 36.0 x 24.0 mm

Pixel Size              Approx. 4.40 µm square

Total Pixels            Approx. 47.1 megapixels

Aspect Ratio            3:2 (Horizontal: Vertical)

Color Filter System     RGB primary color filters

Low Pass Filter         Installed in front of the image sensor, non-detachable

                        (1) Self Cleaning Sensor Unit
                           • Removes dust adhering to the low-pass filter.
                           • At power off only / Enable / Disable. Performed automatically (taking about approx. 2 sec. as indi-
                           cated on the screen) or manually (taking about approx. 8 sec. as indicated on the screen).
                           • After manually activated cleaning, the camera will automatically restart (Power OFF to ON).
                           • When [Multi Shot Noise Reduction], [Multiple exposures], or [HDR mode] is set, [Clean now] and
                             [Clean manually] cannot be selected.
Dust Deletion Feature
                        (2) Dust Delete Data acquisition and appending
                           • The coordinates of the dust adhering to the low-pass filter are detected by a test shot and
                           appended to subsequent images.
                           • The dust coordinate data appended to the image is used by the EOS Canon Digital Professional
                             Software (v. 4.14 and higher) to automatically erase the dust spots.
                           • Not available with EF-S lenses, in cropped shooting or multi-exposure shooting.
                        (3) Manual cleaning (by hand)




                                                            1
            Case 6:20-cv-00980-ADA Document 27-4 Filed 04/12/21 Page 3 of 20


Recording System
                      Compliant to Design rule for Camera File system 2.0 and Exif 2.3*.
Recording Format
                       *Supports time difference information in Exif 2.31.

Image Format          JPEG, HEIF, RAW (CR3, 14 bit RAW format), C-RAW (Canon original); Movies: ALL-I, IPB, RAW

                      (1) 1 shot only
HDR Mode-
                      (2) Continuously
Continuous Shooting
                      (3) Multiple Exposure

                      (1) Focus Bracketing
Advanced shooting     (2) Interval Timer
operations            (3) Bulb Timer
                      (4) Multi-Shot NR

                      3:2 Aspect Ratio
                      Large/RAW/C-RAW: 8192 x 5464
                      Medium: 5808 x 3872
                      Small 1: 4176 x 2784
                      Small 2: 2400 x 1600

                      1.6x (Crop)*
                      Large/RAW/C-RAW: 5088 x 3392
                      Small 2: 2400 x 1600

                      4:3 Aspect Ratio
                      Large: 7280 x 5464
                      Medium: 5152 x 3872
                      Small 1: 3712 x 2784
                      Small 2: 2112 x 1600
                      RAW/C-RAW: 8192 x 5464

                      16:9 Aspect Ratio
File Size             Large: 8192 x 4608
                      Medium: 5808 x 3264
                      Small 1: 4176 x 2344
                      Small 2: 2400 x 1344
                      RAW/C-RAW: 8192 x 5464

                      1:1 Aspect Ratio
                      Large: 5456 x 5456
                      Medium: 3872 x 3872
                      Small 1: 2784 x 2784
                      Small 2: 1600 x 1600
                      RAW/C-RAW: 8192 x 5464

                        • Values for Recording Pixels are rounded to the nearest 100,000 or 10,000.
                        • For RAW and JPEG images, information outside the cropping area is not retained.
                        • JPEG images are generated in the set aspect ratio.
                        • RAW images are generated in [3:2], and the set aspect ratio is appended.

                      * Indicate an inexact proportion.




                                                          2
            Case 6:20-cv-00980-ADA Document 27-4 Filed 04/12/21 Page 4 of 20

                        The following file numbers can be set:
                        1. File numbering methods
                              a. Continuous numbering
                                  i. The numbering of captured images continues even after you replace the card.
                              b. Auto reset
File Numbering                    i. W
                                      hen you replace the card, the numbering will be reset to start from 0001. If the new SD
                                     card already contains images, the numbering will continue from the last recorded image in
                                     the card.
                        2. Manual reset
                              a. Resets the file number to 0001, and creates a new folder automatically.
                                 * When manually resetting the file number, folders can also be renamed.

RAW + JPEG / HEIF
                        Simultaneous recording of any combination of RAW/C-RAW and JPEG/HEIF image-recording quality is
Simultaneous
                        supported.
Recording

Color Space             Selectable between sRGB and Adobe RGB

                        (1) Auto
                        (2) Standard
                        (3) Portrait
                        (4) Landscape
                        (5) Fine Detail
Picture Style           (6) Neutral
                        (7) Faithful
                        (8) Monochrome
                        (9) User Defined 1–3
                           • In Scene Intelligent Auto, [Auto] will be set automatically.
                           • [Standard] is the default setting for [User Def. 1–3].

White Balance
                        (1) Auto (Ambience priority/White priority)
                        (2) Daylight
                        (3) Shade
                        (4) Cloudy*
                        (5) Tungsten light
Settings
                        (6) White fluorescent light
                        (7) Flash
                        (8) Custom (Custom WB)
                        (9) Color temperature
                        * Effective also in twilight and sunset.

Auto White Balance      Option between ambience priority and white priority settings.

                        Blue/amber bias: ±9 levels
White Balance Shift     Magenta/green bias: ±9 levels
                        Corrected in reference to the current WB mode’s color temperature.

Viewfinder
Type                    OLED color electronic viewfinder; approx. 5.76 million dots resolution

                        Approx. 100% vertically and horizontally relative to the shooting image area (with image quality L, at
Coverage
                        approx. 23mm eyepoint).

Magnification / Angle
                        Approx. 0.76x / Approx. 35.5 degrees (with 50mm lens at infinity, -1 m-1)
of View

Eye Point               Approx. 23mm (at -1 m-1 from the eyepiece lens end)

Dioptric Adjustment
                        Approx. -4.0 to + 2.0 m-1 (dpt)
Range




                                                                   3
           Case 6:20-cv-00980-ADA Document 27-4 Filed 04/12/21 Page 5 of 20

                       (1) Maximum burst
                       (2) Possible shots/Sec. until self-timer shoots
                       (3) Focus Bracketing/ Multiple-exposure/HDR shooting/Multi Shot Noise Reduction/Bulb time/Interval
                           timer
                       (4) Shooting mode
                       (5) AF method
                       (6) AF operation
                       (7) Image quality
                       (8) Card
                       (9) Drive mode
                       (10) Metering mode
                       (11) No. of remaining shots for focus bracketing, multiple exposures, or interval timer
                       (12) Electronic level
                       (13) Movie recording time available
                       (14) Battery level
                       (15) Image Stabilizer (IS mode)
                       (16) Histogram (Brightness/RGB)
                       (17) Quick Control button
                       (18) Anti-flicker shooting
                       (19) White balance/White balance correction
Viewfinder             (20) Picture style
Information            (21) Auto Lighting Optimizer
                       (22) Still photo cropping / Aspect ratio
                       (23) AF point (1-point AF)
                       (24) AEB/FEB
                       (25) View Assist
                       (26) HDR PQ
                       (27) Flash ready / FE lock / High-speed sync
                       (28) Electronic shutter
                       (29) Touch shutter / Create folder
                       (30) AE lock
                       (31) Shutter speed / Multi-function lock warning
                       (32) Aperture value
                       (33) Wi-Fi ® function
                       (34) Wi-Fi ® signal strength
                       (35) Bluetooth® function
                       (36) Exposure simulation
                       (37) Magnify button
                       (38) ISO speed
                       (39) Highlight tone priority
                       (40) Exposure compensation
                       (41) Exposure level indicator

Autofocus
Focus Method           Dual Pixel CMOS AF

Number of AF zones     AF area: Horizontal: Approx. 100% x Vertical: Approx. 100%
available for          Stills: Max. 1053 zones (39 x 27)
Automatic Selection    Movies: Max. 819 zones (39 x21)

                       EV -6 to 20 (f/1.2 lens*, center AF point, One-Shot AF,at 73°F/23°C, ISO 100)
AF Working Range
                       * Except RF lenses with a Defocus Smoothing (DS) coating.

                       8K: EV -3 to 20
Focusing brightness
                       4K / Full HD: EV -4 to 20
range
                       With an f/1.2 lens*, center AF point, One-Shot AF,at 73°F/23°C, ISO 100
(in movie recording)
                       * Except RF lenses with a Defocus Smoothing (DS) coating.




                                                          4
           Case 6:20-cv-00980-ADA Document 27-4 Filed 04/12/21 Page 6 of 20


                                   AF Method
                     Face+Tracking AF
                     Spot AF
                     1-point AF


                     Expand AF Area
AF Methods
                     (Above, below, left and right/Around)


                     Zone AF


                     Large Zone AF: Vertical, Horizontal



                       People, Animals, No Priority
Subject to Detect       * Available with [AF method] set to Face+Tracking, Zone AF, or Large Zone AF (vertical/horizontal)


Exposure Control
                    Real-time metering with image sensor (384 zones [24x16 zone metering])
                    (1) Evaluative metering (AF point-linked)
Metering Modes      (2) Partial metering (approx. 6.1% of the area at the center of the screen)
                    (3) Spot metering (approx. 3.1% of the area at the center of the screen)
                    (4) Center-weighted average metering

Metering Range      EV -3 – 20 (at 73°F/23°C, ISO 100) (Still Photo Shooting)

                       (1) Scene Intelligent Auto
                       (2) Flexible-priority AE (Fv)
                       (3) Program AE (P)
Exposure Control       (4) Shutter-priority AE (Safety shift possible) (Tv)
Modes                  (5) Aperture-priority AE (Safety shift possible) (Av)
                       (6) Manual exposure (M)
                       (7) Bulb
                       (8) Custom shooting mode C1, C2, C3




                                                             5
          Case 6:20-cv-00980-ADA Document 27-4 Filed 04/12/21 Page 7 of 20

                   Available ISO speeds; user-set
                                     Normal                             ISO 100–51200 (in 1/3- or 1-stop increments)

                                    Expanded                                   L: equivalent to ISO 50, H: 102400

                      • For [Highlight tone priority], the settable ISO speed range will be ISO 200 to 51200.
                      • Expanded ISO cannot be set for HDR mode or during HDR PQ shooting.

                   User-defined ISO range - still photo shooting
                              ISO Speed Range                                               ISO speed

                                    Minimum                                 L (50)–51200 (in 1-stop increments)


                                    Maximum                              ISO 100–H (102400) (in 1-stop increments)

                   * Expanded ISO speeds are noted as being “equivalent” to these speeds.

                   User-defined Auto ISO range - still photo shooting
                                   Auto Range                                               ISO speed

ISO Speed Range                     Minimum                                ISO 100–25600 (in 1-stop increments)


                                    Maximum                                ISO 200–51200 (in 1-stop increments)

                   ISO Auto details in still photo shooting
                       Shooting mode                                No Flash                                        Using Flash

                             Auto                                 ISO 100-12800                                ISO 100-6400*³


                               P

                              TV
                                                              ISO 100*¹*²-51200*²                           ISO 100*¹*²–6400*²*⁴
                              AV

                              M

                               B                                                      ISO 400*³

                   * 1: ISO 200 when [Highlight tone priority] is set to [Enable] or [Enhanced].
                   * 2: Varies depending on [Maximum] and [Minimum] of [Auto range].
                   * 3: If outside the setting range, changed to the value most close to ISO 400.
                   * 4: ISO 1600 when using a lens that is not compatible with “Variable control of maximum ISO Auto limit for E-TTL”.


                                     Manual                                ±3 stops in 1/3- or 1/2-stop increments
Exposure Compen-
sation                                AEB                                  ±3 stops in 1/3- or 1/2-stop increments


                   (1)	Auto AE lock
                        • The metering mode for AE lock after one-shot focus can be customized.
AE Lock            (2) User-applied AE lock
                        • In the Fv, P, Tv, Av and M modes, enabled with the AE lock button. (Press again to update.)
                        • Enabled in all metering modes.

Shutter
                   (1) Mechanical
                   (2) Electronic 1st-Curtain
                   (3) Electronic Shutter (1st and 2nd curtain - silent*)
                     * Cannot be used in conjunction with the following functions: flash photography, HDR shooting,
                   multiple exposures, Multi Shot Noise Reduction, AEB, HDR PQ, anti-flicker shooting, Dual Pixel RAW
Type               shooting, Digital Lens Optimizer [High].
                     * A shutter release sound is not generated. However, note that the sounds other than the shutter
                   release sound (aperture, focusing lens drive sound/electronic sound, etc.) may be generated.
                     * In electronic shutter shooting under conditions such as flash firing by other cameras or with fluores-
                   cent lighting or other flickering light sources, a strip of light or banding due to the brightness difference
                   may be recorded in the image.


                                                              6
             Case 6:20-cv-00980-ADA Document 27-4 Filed 04/12/21 Page 8 of 20

                      When [Mechanical] or [Elec. 1st- curtain] is set: 1/8000-30 sec, bulb
Shutter Speeds
                      When [Electronic] is set: 1/8000-0.5 sec.

                      Mechanical Shutter: 1/200 sec.
X-sync Speed
                      Elec. 1st-curtain: 1/250 sec.

Shutter Release       Soft-touch electromagnetic release

Self Timer            10-sec. delay, 2-sec. delay


                                                                                   Mechanical            Electronic 1st          Electronic
                                                                 Flash
                                                                                    Shutter                 curtain               shutter
                             Shutter-release time lag           Not used       Approx. 81 ms             Approx. 50 ms          Approx. 50 ms
Shutter Lag Time          *Measured with shutter button
                          pressed fully from half-pressed         Used                N/A                     N/A                       -
                                      position


                      Based on Canon testing standards.

Image Stabilization (IS mode)
                      In-body IS operation can be selected when using a non-IS lens.
Still Photo IS           • Always on
                         • Only for shot

                                      Lens                      Pitch/YAW                       X/Y                      Roll
                                         Without IS              In-body IS                 In-body IS              In-body IS
                                         Optical IS              Optical IS                 In-body IS              In-body IS
                             RF
                                                                                         Still: Optical IS
                                         Hybrid IS               Optical IS                                         In-body IS
5-axis Image                                                                            Movie: In-body IS
Stabilization with                       Without IS              In-body IS                 In-body IS              In-body IS
EF/RF lenses                                                Coordinated Control*
                                         Optical IS                                         In-body IS              In-body IS
                             EF                             Optical IS+In-body IS
                                                            Coordinated Control*         Still: Optical IS
                                         Hybrid IS                                                                  In-body IS
                                                            Optical IS+In-body IS       Movie: In-body IS

                         * As of July 2020. Except RF600mm F11 IS STM and RF800mm F11 IS STM

                                                                    Coordinated Control                                       IS stop
                                          Lens                                                    Focal Length
                                                                            IS                                            (CIPA Standard)
                               RF24-105mm F4 L IS USM                         Yes                     105mm                       8.0
                             RF35mm F1.8 MACRO IS STM                         Yes                        35mm                     7.0
                              RF24-70mm F2.8 L IS USM                         Yes                        70mm                     8.0
                              RF15-35mm F2.8 L IS USM                         Yes                        35mm                     7.0
EOS R5 coordinated
                             RF24-240mm F4-6.3 IS USM                         Yes                     240mm                       6.5
In-Body Image
Stabilizer Still              RF70-200mm F2.8 L IS USM                        Yes                     200mm                       7.5

Shooting                      RF24-105mm F4-7.1 IS STM                        Yes                     105mm                       8.0
performance with           RF100-500mm F4.5-7.1 L IS USM*                     Yes                     500mm                       6.0
RF lenses                    RF85mm F2 MACRO IS STM                           Yes                        85mm                     8.0
                                  RF50mm F1.2L USM                             -                         50mm                     7.0
                                   RF28-70 F2 L USM                            -                         70mm                     8.0
                                  RF85mm F1.2 L USM                            -                         85mm                     8.0
                                RF85mm F1.2 L USM DS                           -                         85mm                     8.0
                         *Camera firmware update is necessary.




                                                                7
           Case 6:20-cv-00980-ADA Document 27-4 Filed 04/12/21 Page 9 of 20


External Speedlite
E-TTL balance         Ambience priority, standard, flash priority

Compatible E-TTL
                      Canon EX- and EL-series Speedlites
Speedlites

                      (1) Evaluative (Face Priority)
E-TTL II Flash
                      (2) Evaluative
Metering
                      (3) Average

                      (1) 1/250* – 30 sec., auto
                      (2) 1/250* – 1/60 sec., auto
Slow Sync
                      (3) 1/250* sec. (fixed)
(P/Av modes)
                      * Electronic 1st curtain shutter only
                      * With mechanical shutter — 1/200 sec.

Flash Function Menu   Provided for EX- and EL-series Speedlites

Flash Exposure
                      ±3 stops in 1/3- or 1/2-stop increments
Compensation

Continuous flash      1. E-TTL each shot
control               2. E-TTL 1st shot

Drive System

                          Drive Modes              Icon Display          Mechanical Shutter        Electronic 1st curtain    Electronic shutter

                                        Single Shooting                           Yes                           Yes                  Yes

                                                      Green*²                           Approx. 12 shots/sec.
                           High-speed
                          Continuous +                 White                            Approx. 9.2 shots/sec.
                           shooting*¹
                                                  White (Blinking)                      Approx. 6.8 shots/sec.

                                                      Green*²            Approx. 6.0 shots/sec.     Approx. 8.0 shots/sec.
                          High-speed                                                                                         Approx. 20 shots/sec
                                                       White             Approx. 5.1 shots/sec.     Approx. 6.0 shots/sec.
                      Continuous shooting
                                                  White (Blinking)       Approx. 3.9 shots/sec.     Approx. 4.9 shots/sec.

                                                      Green*²
                          Low-speed
                                                       White                            Approx. 3.0 shots/sec.
                      Continuous Shooting
                                                  White (Blinking)
Drive Modes and
Continuous Shooting            Self-timer:10 sec / remote control                                                Yes

Speed                          Self-timer:2 sec / remote control                                                 Yes

                      * Automatically switches among modes Green, White, and White (Blinking).
                      * Continuous shooting speed is lower under certain shooting and measurement conditions: shutter speed, aperture value,-
                      subject conditions, brightness, type of lens, timing when internal memory becomes full (temporarily disables shooting)
                          - Mechanical / electronic 1st curtain: use of flash, anti-flicker shooting: Enable, Dual Pixel RAW shooting- Enable, type
                      of battery, battery level, temperature, use of a battery grip, use of WFT, use of built-in Wi-Fi.
                          - Electronic shutter: State of aperture in continuous shooting
                      * With Certain lenses, zooming during continuous shooting with electronic shutter may cause changes in exposure even at
                      the same f/number.
                      *1: For shooting RAW images in [High-speed continuous +], 13-bit A/D conversion will apply regardless of the mode (A, B,
                      or C).
                      *2: With Anti-flicker shooting, max. continuous shooting speed may drop to approx 6.2 fps (with electronic 1st curtain shut-
                      ter) or approx. 4.9 fps (with mechanical shutter)\.
                      * For Dual Pixel RAW shooting, Low-speed continuous shooting will apply.




                                                                     8
            Case 6:20-cv-00980-ADA Document 27-4 Filed 04/12/21 Page 10 of 20

                          Still Shooting with Mechanical Shutter or electronic 1st-curtain shutter, shot at approx. 12 fps


                                                                                Maxiumum Burst [Approx.]

                                             Image                                     SD Card
                                             Quality          SD Card (UHS-I)        [High-speed]        CFexpress Card
                                                                                       (UHS-II)

                              JPEG*4         L (fine)                  190               350                  350

                              HEIF*³         L (fine)                  190               280                  280

                                             RAW                       66                 87                  180
                              RAW*4
                                             C-RAW                     130               260                  260
                                            RAW +
                                                                       64                 79                  160
                                            L (fine)
                           RAW+JPEG*4
                                           C-RAW +
                                                                       100               130                  240
                                            L (fine)
                                            RAW +
                                                                       61                 74                   90
                                            L (fine)
Still photo file size /    RAW+HEIF*³
                                           C-RAW +
                                                                       110               140                  140
Number of possible                          L (fine)
shots / Maximum
burst for continuous      With Electronic shutter, shot at approx. 20 fps
shooting                                                Image                             Maxiumum Burst
                                                        Quality                           CFexpress Card

                             JPEG*4                     L (fine)                                  170

                                                        RAW                                         83
                             RAW*4
                                                        C-RAW                                     130

                                                 RAW + L (fine)                                     84
                             RAW+-
                             JPEG*4
                                               C-RAW + L (fine)                                   150

                          *¹: The number of possible shots and maximum burst (SD card) apply to a 32 GB SD card based on Canon
                          testing standards.
                          *²: The number of shots available and maximum burst (CFexpress card) apply to a 325 GB CFexpress
                          card conforming to Canon testing standards.
                          *³: Available when [HDR PQ] for HDR shooting is set to [Enable].
                          *⁴: When [HDR PQ] for HDR shooting is set to [Disable].
                          *⁵: With mechanical shutter or electronic 1st-curtain shutter, shot at approx. 12 fps.
                          * File size, number of possible shots, and maximum burst vary depending on shooting conditions (including
                          1.6x crop/aspect ratio, subject, memory card brand, ISO speed, Picture Style, and Custom Function).

HDR Shooting and Movie Recording
HDR PQ Shooting           Disable / Enable

HDR PQ                     Recording format                Bit depth             Color sampling method              HDR specification
Shooting - Still                  HEIF                        10 bit                   YCbCr 4:2:2                  ITU-R BT.2100 (PQ)


HDR PQ                     Recording format                Bit depth             Color sampling method              HDR specification

Shooting - Movie                  mp4                         10 bit                   YCbCr 4:2:2                  ITU-R BT.2100 (PQ)




                                                                       9
           Case 6:20-cv-00980-ADA Document 27-4 Filed 04/12/21 Page 11 of 20


Video Shooting
Focusing             Dual Pixel CMOS AF

Exposure
                     ±3 stops in 1/3- or 1/2-stop increments
Compensation

                       Resolution                             Estimated
                           and              Mode            shooting time                         Recommended scene
                      Frame Rate                            (23°C / 73°F)*¹

                                                                                8K productions where a full-frame mirrorless can be utilized to
                                       Full Sensor Width                           get unique angles alongside a main camera or additional
                                                                20 min
                                                                                                 cropping for 4K productions
                         8K 30p

                                       Full Sensor Width                          As above but with the additional workflow flexibility of RAW
                                                                20 min
                                             RAW

                         4K 120p       Full Sensor Width        15min*²                          Shorter bursts of slow motion

                                       Full Sensor Width                        High-frame rate high resolution productions and independent
                                                                35min*³
                                                                                                               films

                         4K 60p          APS-C Crop
                                                                               When additional reach is required with higher frame rates – e.g.
                                        (5.1K Oversam-
Estimated                                                       25 min         wildlife and sports and news gathering within a 4K production or
                                             pled)
Shooting Times                                                                               even for tighter Full HD crops in post.


                                       Full Sensor Width     Not limited by         Interviews, longer duration capture such as weddings.
                                                                    heat

                                       Full Sensor Width                        When additional resolution is required with a 4K30p production
                                          Hig Quality                           or for a Full HD workflow where cropping can be desirable with
                                                                30 min
                         4K 30p         (8.2K oversam-                                                  high resolution.
                                             pling)

                                         APS-C Crop                             When additional reach is required – e.g. wildlife and sports and
                                                             Not limited by
                                        (5.1K Oversam-                         news gathering within a 4K production or even for tighter Full HD
                                                                    heat
                                             pled)                                                       crops in post.

                     *¹ Time available for continuous shooting in 23°C / 73°F environment, from a cold start. If the camera is in LV mode standby
                       before shooting or the ambient temperature is high, the shooting time may be shorter.
                     *² Recording stops at 7minutes and 30seconds for high frame rate video. Indicates the time when recording can be
                       resumed immediately.
                     *³ Recording is limited to 29 minutes 59 seconds. Indicates the time when recording can be resumed immediately.



                     Estimated recovery times are indicated below. These are affected by various factors such as ambient
                     temperature, continued camera operation and the selected shooting resolution. The time until full
                     record time is available, will vary with ambient temperature.
                           Resolution
                                                        Waiting Period            Approximate Maximum Recording Time
                                 and
Estimated Camera                                         (73°F / 23°C)                  after Waiting Period (minutes)
                           Frame Rate
Recovery Time
                                                            10 min                                        3
                              8K 30p
                                                            20 min                                        8

                              4K 60p                        10 min                                        10




                                                               10
          Case 6:20-cv-00980-ADA Document 27-4 Filed 04/12/21 Page 12 of 20

                    Standard Movie Recording
                                                                                     Canon Log

                                                                           OFF                                     ON

                                 HDR PQ                       OFF                       ON                        OFF

                          Container format                                               MP4

                                Bit depth                     8 bit                    10 bit                     10 bit

                      Compres-                8K           H.265/HEVC
                                                                                   H.265 / HEVC              H.265 / HEV
                        sion          4K / Full HD   H.264 / MPEG-4 AVC

                        Video signal recording
                                                      Full range (0-255)         Full range (0-1023)     Full range (128-1016)
                                  range

                       Color sampling method               YCbCr 4:2:0              YCbCr 4:2:2              YCbCr 4:2:2

                                                                                                          Rec.ITU-R BT.709/
                               Color Matrix           Rec.ITU-R BT.709           Rec.ITU-R BT.2020
                                                                                                                 BT.2020

                                       ALL-I / IPB                               AAC / Linear PCM*
                        Audio
File Format                            IPB (light)                                      AAC
                    * Selection of AAC and Linear PCM is supported [C.Fn 4-2: Audio compression]

                    RAW Movie Recording
                                                                                     Canon Log
                                                                           OFF                                     ON
                                 HDR PQ                       OFF                       ON                        OFF
                          Container format                                           RAW (CRM)

                                Bit depth                                               12 bit

                                  Audio                                              Linear PCM

                         Simultaneous movie
                                                              MP4                                 MP4 (10 bit)
                          recording (4K DCI)


                    4K HQ movies (4K Fine)
                    High-quality 4K mode movies from 8K readout oversampling.
                     * 4K DCI supports 29.97p, 24.00p and 23.98p recording.
                       4K UHD supports 29.97p and 23.98p recording.
                     * SD card recording supported.
                     * EF-S cropping not supported.




                                                      11
          Case 6:20-cv-00980-ADA Document 27-4 Filed 04/12/21 Page 13 of 20


                                              Movie-recording Quality

                                                                29.97 fps      RAW
                                    8K DCI                      24.00 fps      ALL-I
                                                                23.98 fps       IPB

                                                                29.97 fps      ALL-I
                                   8K UHD
                                                                23.98 fps       IPB
                                                                29.97 fps      ALL-I
                                 4K DCI Fine
                                                                24.00 fps
                             4K HQ Mode - Enable                                IPB
                                                                23.98 fps
                                                                59.94 fps
                                    4K DCI                      29.97 fps      ALL-I
                       (Movie cropping [Disable/Enable])        24.00 fps       IPB
Video Recording Size                                            23.98 fps
and Frame Rates
                           4K DCI (High Frame Rate)             119.88 fps     ALL-I

                                 4K UHD Fine                    29.97 fps      ALL-I
                             4K HQ Mode - Enable                23.98 fps       IPB

                                                                59.94 fps      ALL-I
                                   4K (UHD)
                                                                29.97 fps
                       (Movie cropping [Disable/Enable])                        IPB
                                                                23.98 fps

                          4K UHD (High Frame Rate)              119.88 fps     ALL-I

                                                                59.94 fps      ALL-I
                                    Full HD                     29.97 fps
                                                                23.98 fps       IPB
                       (Movie cropping [Disable/Enable])
                                                                29.97 fps    IPB (Light)




                                                           12
         Case 6:20-cv-00980-ADA Document 27-4 Filed 04/12/21 Page 14 of 20


                   Canon Log: Off, HDR PQ: Off
                                                                  Theoretical Time Capacity^              Bit Rate/File Size
                             Video Recording Size
                                                               64 GB        256 GB           1 TB             (approx.)

                                                                                                             2600 Mbps
                                                    RAW        3 min.       13 min.         51 min.
                                                                                                           18668 MB/min.
                                       29.97 fps
                                       25.00 fps                                                             1300 Mbps
                        8K DCI                      ALL-I      6 min.       26 min.      1 hr. 42 min.
                                       24.00 fps                                                            9309 MB/min.
                                       23.98 fps
                                                                            1 hr. 12                          470 Mbps
                                                     IPB      18 min.                    4 hr. 42 min.
                                                                              min.                          3373 MB/min.

                                                                                                             1300 Mbps
                                       29.97 fps    ALL-I      6 min.       26 min.      1 hr. 42 min.
                                                                                                            9309 MB/min
                        8K UHD         25.00 fps
                                       23.98 fps                            1 hr. 12                          470 Mbps
                                                     IPB      18 min.                    4 hr. 42 min.
                                                                              min.                          3373 MB/min.

                                                                                                              940 Mbps
                                                    ALL-I      9 min.       36 min.       2 hr. 21 min.
                                       59.94 fps                                                            6734 MB/min.
                        4K DCI
                                       50.00 fps                            2 hr. 27                          230 Mbps
                                                     IPB      36 min.                    9 hr. 35 min.
                                                                              min.                          1656 MB/min.

                                                                            1 hr. 12                          470 Mbps
                                       29.97 fps    ALL-I     18 min.                    4 hr. 42 min.
                                                                              min.                          3373 MB/min.
                         4K DCI        25.00 fps
                      4K HQ - FINE     24.00 fps
                                                              1 hr. 10      4 hr. 40                         120 Mbps
                                       23.98 fps     IPB                                 18 hr. 17 min.
                                                                min.          min.                          869 MB/min.

                                       119.88 fps                                                            1880 Mbps
                        4K DCI                      ALL-I      4 min.       18 min.      1 hr. 10 min.
                                       100.00 fps                                                          13447 MB/min.

Estimated                                                                                                     940 Mbps
                                                    ALL-I      9 min.       36 min.      2 hr. 21 min.
                                       59.94 fps                                                            6734 MB/min.
Cumulative Data         4K UHD
                                       50.00 fps                            2 hr. 27                          230 Mbps
                                                     IPB      36 min.                    9 hr. 35 min.
                                                                              min.                          1656 MB/min.

                                                                            1 hr. 12                          470 Mbps
                                       29.97 fps    ALL-I     18 min.                    4 hr. 42 min.
                        4K UHD                                                min.                          3373 MB/min.
                                       25.00 fps
                    4K UHD HQ - Fine
                                       23.98 fps              1 hr. 10                                       120 Mbps
                                                     IPB                  4 hr. 40 min   18 hr. 17 min.
                                                                min.                                        869 MB/min.

                                       119.88 fps                                                            1880 Mbps
                        4K UHD                      ALL-I      4 min.       18 min.      1 hr. 10 min.
                                       100.00 fps                                                          13447 MB/min.

                                                                                                             180 Mbps
                                                    ALL-I     47 min.     3 hr. 8 min.   12 hr. 14 min.
                                       59.94 fps                                                            1298 MB/min
                                       50.00 fps              2 hr. 18      9 hr. 14                          60 Mbps
                                                     IPB                                 36 hr. 6 min.
                                                                min.          min.                          440 MB/min.

                                                              1 hr. 33      6 hr. 12       24 hr. 16          90 Mbps
                        Full HD        29.97 fps    ALL-I
                                                                min.          min.           min.           655 MB/min.
                                       25.00 fps
                                       23.98 fps              4 hr. 30      18 hr. 2       70 hr. 27          30 Mbps
                                                     IPB
                                                                min.         min.            min.           655 MB/min.

                                       29.97 fps      IPB     11 hr. 35    46 hr. 23      181 hr. 13          12 Mbps
                                       25.00 fps    (Light)     min.         min.           min.             88 MB/min.

                                                                                                             1300 Mbps
                                 8K                            6 min.       26 min       1 hr. 42 min.
                                                                                                            9298 MB/min.
                    Time-
                                       29.97 fps                            1 hr. 12                          470 Mbps
                    lapse        4K                 ALL-I     18 min.                    4 hr. 43 min.
                                       25.00 fps                              min.                          3362 MB/min.
                    movies
                                                              1 hr. 34      6 hr. 19                          90 Mbps
                             Full HD                                                     24 hr. 41 min.
                                                                min.          min.                          644 MB/min.




                                                      13
          Case 6:20-cv-00980-ADA Document 27-4 Filed 04/12/21 Page 15 of 20


                     Canon Log: On or HDR PQ: On
                                                                   Theoretical Time Capacity^           Bit Rate/File Size
                                Video Recording Size
                                                                 64 GB      256 GB         1 TB             (approx.)

                                                                                                           2600 Mbps
                                                        RAW      3 min.     13 min.       51 min.
                                                                                                         18668 MB/min.
                                         29.97 fps
                                         25.00 fps                                        1 hr. 42         1300 Mbps
                          8K DCI                       ALL-I     6 min.     26 min.
                                         24.00 fps                                          min.          9309 MB/min.
                                         23.98 fps
                                                                                          3 hr. 15          680 Mbps
                                                        IPB      12 min.    50min.
                                                                                            min.          4875 MB/min.

                                                                                          1 hr. 42         1300 Mbps
                                         29.97 fps     ALL-I     6 min.     26 min.
                                                                                            min.          9309 MB/min
                          8K UHD         25.00 fps
                                         23.98 fps                                        3 hr. 15          680 Mbps
                                                        IPB      12 min.    50 min.
                                                                                            min.          4875 MB/min.

                                                                                                           1000 Mbps
                                                       ALL-I     8 min.     34 min.     2 hr. 13 min.
                                         59.94 fps                                                        7164 MB/min.
                          4K DCI
                                         50.00 fps                          1 hr. 39      6 hr. 30          340 Mbps
                                                        IPB      24 min.
                                                                              min.          min.          2443 MB/min.

                                                                            1 hr. 12      4 hr. 42          470 Mbps
                                         29.97 fps     ALL-I     18 min.
                                                                              min.          min.          3373 MB/min.
                           4K DCI        25.00 fps
                        4K HQ - FINE     24.00 fps
                                                                            3 hr. 18     12 hr. 57          170 Mbps
                                         23.98 fps      IPB      49 min.
                                                                              min.         min.           1227 MB/min.

                                         119.88 fps                                       1 hr. 10         1880 Mbps
                          4K DCI                       ALL-I     4 min.     18 min.
                                         100.00 fps                                         min.         13447 MB/min.
Estimated                                                                                 2 hr. 13         1000 Mbps
Cumulative Data,                                       ALL-I     8 min.     34 min.
                                         59.94 fps                                          min.          7164 MB/min.
                          4K UHD
Continued.                               50.00 fps                          1 hr. 39      6 hr. 30          340 Mbps
                                                        IPB      24 min.
                                                                              min.          min.          2443 MB/min.

                                                                            1 hr. 12      4 hr. 42          470 Mbps
                                         29.97 fps     ALL-I     18 min.
                          4K UHD                                              min.          min.          3373 MB/min.
                                         25.00 fps
                      4K UHD HQ - Fine
                                         23.98 fps                          3 hr. 18     12 hr. 57          170 Mbps
                                                        IPB      49 min.
                                                                              min          min.           1227 MB/min.

                                         119.88 fps                                       1 hr. 10         1880 Mbps
                          4K UHD                       ALL-I     4 min.     18 min.
                                         100.00 fps                                         min.         13447 MB/min.

                                                                            2 hr. 27      9 hr. 35         230 Mbps
                                                       ALL-I     36 min.
                                         59.94 fps                            min.          min.          1656 MB/min
                                         50.00 fps               1 hr. 33   6 hr. 12     24 hr. 16          90 Mbps
                                                        IPB
                                                                   min.       min.         min.           655 MB/min.

                                                                 1 hr. 2     4 hr. 9     16 hr. 16         135 Mbps
                          Full HD        29.97 fps     ALL-I
                                                                  min.        min.         min.           977 MB/min.
                                         25.00 fps
                                         23.98 fps               3 hr. 3    12 hr. 13    47 hr. 45          45 Mbps
                                                        IPB
                                                                  min.        min.         min.           333 MB/min.

                                         29.97 fps       IPB     5 hr. 1    20 hr. 7     78 hr. 37          28 Mbps
                                         25.00 fps     (Light)    min.       min.          min.           202 MB/min.

                                                                                          1 hr. 42         1300 Mbps
                                   8K                            6 min.     26 min
                                                                                            min.          9298 MB/min.
                      Time-
                                         29.97 fps                          1 hr. 12      4 hr. 43          470 Mbps
                      lapse        4K                  ALL-I     18 min.
                                         25.00 fps                            min.          min.          3362 MB/min.
                      movies
                                                                 1 hr. 3    4 hr. 12     16 hr. 27         135 Mbps
                               Full HD
                                                                  min.        min.         min.           966 MB/min.




                                                       14
          Case 6:20-cv-00980-ADA Document 27-4 Filed 04/12/21 Page 16 of 20

                      ^ 29.59 info / 8K recording.
                      * Bit rate indicates video output only, audio is not included.
                      * Movie recording is interrupted if the maximum recording time per movie, 29 min. 59 sec., is exceeded.
                      (Time is different for High Frame Rate movies.)
                      * 8K movie recording (RAW, DCI, UHD) has restrictions on possible recording time due to the tempera-
Disclaimers for:      ture rise. Max possible recording time is approx. 20 min. (at room temperature).
Estimated             *4K 60p movie copped recording has restrictions on possible recording time due to the temperature
Cumulative Data         rise. Max possible recording time is approx. 25 min. (at room temperature).
                      * Sound is not recored for approx. the last two frames when the compression method for movie
                         recording quality is IPB or IPB-Light (audio:AAC) or [C.Fn 4-2 Audio compression] is set to
                         [Enable]. Moreover, the video and sound may be slightly out of sync when movies are played back
                         in Windows.

                                                                                           SD Card
                                     Movie Recording Size
                                                                         8 bit                            10 bit

                                      8K RAW          RAW                                     -


                                                      ALL-I                                   -
                          8K
                                         8K
                                                                 Video Speed Class 60 or
                                                       IPB                                   Video Speed Class 90 or higher
                                                                         higher


                                     119.88 fps
                                                      ALL-I                                   -
                                     100.00 fps

                                                      ALL-I                                   -
                                      59.94 fps
                                      50.00 fps                  Video Speed Class 30 or
                          4K                           IPB                                   Video Speed Class 60 or higher
                                                                         higher

                                                                 Video Speed Class 60 or
                                                      ALL-I                                  Video Speed Class 60 or higher
                                                                         higher
                                     Other than
Card Performance                       above                      UHS Speed Class 3 or
Requirements                                           IPB
                                                                        higher
                                                                                              UHS Speed Class 3 or higher

                                                                    SD Speed Class                     UHS Speed
                                                      ALL-I
                                      59.94 fps                       6 or higher                    Class 3 or higher
                                      50.00 fps                     SD Speed Class                     UHS Speed
                                                       IPB
                                                                     10 or higher                    Class 3 or higher

                                                                      UHS Speed                        UHS Speed
                       Full HD                        ALL-I
                                                                    Class 3 or higher                Class 3 or higher

                                     Other than                     SD Speed Class                   SD Speed Class
                                                       IPB
                                       above                          6 or higher                      6 or higher

                                                                    SD Speed Class                   SD Speed Class
                                                   IPB (Light)
                                                                      4 or higher                      4 or higher

                                         8K                                                   -

                                                                 Video Speed Class 60 or
                      Time-lapse         4K                                                  Video Speed Class 60 or higher
                                                      ALL-I              higher
                        movies
                                                                  UHS Speed Class 3 or
                                       Full HD                                                UHS Speed Class 3 or higher
                                                                        higher

                    * With Movie cropping set to [Disable], Movie digital IS set to [Off].




                                                        15
            Case 6:20-cv-00980-ADA Document 27-4 Filed 04/12/21 Page 17 of 20


                                                                                                      RAW movie
                            Card Maker                    Card Name              Capacity (GB)
                                                                                                  8K 29.97p Recording
                                                             Cobalt                  325                Supported
                             ProGrade
                                                                                     256              Not Supported
                              Digital                         Gold
                                                                                     120              Not Supported
                                                                                     512                Supported
CFexpress Cards
                              SanDisk                     Extreme Pro                128              Not Supported
Performance
                                                                                      64              Not Supported
                                                                                     256                Supported
                               Lexar                             -
                                                                                     128                Supported
                                                                                     512                Supported
                                Sony                         Tough                   256                Supported
                                                                                     128                Supported

LCD Screen
Type                  TFT color, liquid-crystal monitor

                      3.2-inch (screen aspect ratio of 3:2)
Monitor Size
                      3.15 in./8.01cm diagonal (2.63 in./6.67cm width, 1.75 in./4.44cm height)

Dots                  Approx. 2.1 million dots

Coverage              Approx. 100% vertically/horizontally

Brightness Control    Manually adjustable to one of seven brightness levels

                      Clear View LCD II
Coating                 • Anti-smudge coating applied.
                        • Anti-reflection coating not applied.

                      29 (English, German, French, Dutch, Danish, Portuguese, Finnish, Italian, Ukraine, Norwegian,
Interface Languages   Swedish, Spanish, Greek, Russian, Polish, Czech, Hungarian, Vietnamese, Hindi, Romanian, Turkish,
                      Arabic, Thai, Simplified/Traditional Chinese, Korean, Malay, Indonesian, Japanese)

Playback
                                 Item                        Still Photo                               Movie
                        Magnify zoom display              1.5x–10x (5 levels)                            -
                           AF point display                          Yes                                 -
                             Grid display           Off / 3×3 / 6×4 / 3×3+diag                            -
                                                                                OFF / 1 to 5 Stars
                                Rating                Select images / Select range / All images in folder / All images on card /
                                                                                 All found images
Display Format                                                                  Search conditions
                            Image Search
                                                                   Rating / Date / Folder / Protect / Type of file
                                                     Select images / Select range / All images in folder / Unprotect all images in
                                Protect
                                                    folder / All images on card / Unprotect all images on card / All found images
                        In-camera RAW image
                                                              Supported                                  -
                             processing

                               Resizing                       Supported                                  -
                               Cropping                       Supported                                  -

Highlight Alert       The white areas with no image data will blink.

Histogram             Brightness and RGB




                                                            16
             Case 6:20-cv-00980-ADA Document 27-4 Filed 04/12/21 Page 18 of 20


Quick Control Function
Function               The Quick Control screen is accessed by pressing the Quick Control button during still photo shooting.

Image Protection and Erase
                       (1) Single image (select image)
                       (2) Select range
                       (3) All images in a folder
Protection             (4) All images on card
                           • Image browsing and image search can be based on ratings.
                           • Ratings-based image selections also possible with DPP.
                       (5) All found images (only during image search)

                       Except protected images
                       (1) Select images to erase
                       (2) Select range
Erase
                       (3) All images in folder
                       (4) All images on card
                       (5) All fo)und images (only during image search)

Direct Printing
Compatible Printers    Not supported

DPOF: Digital Print Order Format
DPOF                   Compliant to DPOF Version 1.1

Wi-Fi ®
Standards
                       IEEE 802.11a/ac/b/g/n
Compliance

                       DS-SS modulation (IEEE 802.11b)
Transmission Method
                       OFDM modulation (IEEE 802.11g/n/a/ac)

                       2.4 GHz band
                       Frequency: 2412 to 2462 MHz
                       Channels: 1 to 11 channels
Transition Frequency
(Central Frequency)
                       5 GHz band
                       Frequency: 5180 to 5825 MHz
                       Channels: 36 to 165 channels

                       (1) Camera access point mode
Connection Method
                       (2) Infrastructure mode

                                                                                               Encryption
                           Connection Method           Authentication
                                                                                  Encryption          Key Format and Length
                                                        WPA2-PSK                     AES             • ASCII 8 characters
                          Camera Access Point
                                                           Open                                 Disable
                                                                                                     • Hexadecimal 10 digits
                                                                                                     • Hexadecimal 26 digits
Security                                                                            WEP
                                                                                                     • ASCII 5 characters
                                                           Open
                                                                                                     • ASCII 13 characters
                             Infrastructure                                                     Disable
                                                         Shared key                 WEP                   Same as WEP above
                                                         WPA-PSK                    TKIP             • Hexadecimal 64 digits
                                                        WPA2-PSK                    AES              • ASCII 8–63 characters




                                                         17
           Case 6:20-cv-00980-ADA Document 27-4 Filed 04/12/21 Page 19 of 20

                      Images can be viewed, controlled, and received using a smartphone.
Communication with    Remote control of the camera using a smartphone is possible depending on the Camera
a Smartphone          Connect specifications.
                      Images can be sent to a smartphone.

Remote Operation
                      The camera can be controlled via Wi-Fi ® using EOS Utility.
Using EOS Utility

Print from Wi-Fi ®
                      Not supported.
Printers

                      Still photos (RAW, C-RAW, HEIF, and JPEG) and movies (MP4) can be uploaded to image.canon
Send Images to a      server album.
Web Service           With the image.canon server, images can be sent to social media or a photo album link can be sent
                      (by the image.canon specifications).

Bluetooth®
Standards
                      Bluetooth Specification Version 5.0 compliant (Bluetooth low energy technology)
Compliance

Transmission Method   GFSK modulation

Customization
Custom Functions      22 Custom Functions are settable.

                      Customizable Buttons
                                            Shutter button
                                             Movie button
                                            MODE button
                                            AF-ON button
                                            AE lock button
                                            AF point button
                                     Depth of field preview button
                                         Lens AF stop button
Custom Controls                          Multi-function button
                                     LCD panel illumination button
                                              Set button
                                            Multi-controller


                      Customizable Dials
                                               Main dial
                                        Quick control dial 1 & 2
                                             Control ring



                        • Up to six top-tier menu items and Custom Functions can be registered.
                        • Up to five My Menu tabs can be added.

                                                                      •   Adding a tab
                                                                      •   Deleting tabs in a batch
                            My Menu tab overall operations
                                                                      •   Deleting all tab items
My Menu                                                               •   Setting the menu display
Registration
                                                                      •   Selecting a registered item
                                                                      •   Sorting registered items
                                                                      •   Deleting selected registered items
                           My Menu tab detailed operations
                                                                      •   Deleting registered items in a batch
                                                                      •   Deleting tabs
                                                                      •   Changing a tab name (16 ASCII characters)




                                                                 18
          Case 6:20-cv-00980-ADA Document 27-4 Filed 04/12/21 Page 20 of 20


Interface
                      Equivalent to Hi-Speed USB (USB 3.1 Gen 2)
                        • For PC communication
                        • Terminal type: USB Type-C
USB Terminal
                        • Shared with terminal for in-camera charging with USB Power Adapter PD-E1.
                        •In-camera Charging: Equivalent to USB type-C (5 V/1.5 A), but use should be restricted to USB
                        Power Adapter PD-E1.

                      HDMI micro OUT terminal Type D (Resolution switches automatically) / CEC not compatible
                        • Images can be displayed through the HDMI output and on screen at the same time.
Video Out Terminal
                        • Images will not be displayed unless [NTSC] or [PAL] is properly set according to the video system of
                          the TV set.

Microphone input
                      3.5mm diameter stereo mini jack
terminal

Headphone terminal    3.5mm diameter stereo mini jack

Power Source
                      LP-E6NH/LP-E6N/LP-E6*
                         • With the AC Adapter AC-E6N + DC Coupler DR-E6, AC power is possible.
Battery                  • With the USB Power Adapter PD-E1, in-camera charging of LP-E6NH is possible. The USB Power
                           Adapter PD-E1 is not compatible with powering the camera.
                      * LP-E6 is automatically recognized as Mode C – Blinking White Drive mode regardless of capacity.

                      Automatic battery check when the power switch is turned ON.
                      Displayed in 6 levels on top LCD panel.
                        • Battery level can be checked on the LCD panel and in the viewfinder.
Battery Check           Battery Info display in Set-up Menu:
                        •Type of power source used.
                        •Remaining capacity (percentage of battery charge remaining).
                        •Recharge performance: (3-level display of battery's ability to hold a charge)

                      Approx. 0.4 sec.
Start-up Time
                        • Based on CIPA testing standards.

Dimensions and Weight
Dimensions            Approx. 5.45 x 3.84 x 3.46 in. / 138 x 97.5 x 88.0mm
(W x H x D)             • Based on CIPA standards.

                      Approx. 1.63 lbs. / 738g (including battery, CFexpress card; without body cap)
Weight
                      Approx. 1.43 lbs. / 650g (body only; without battery, card or body cap)

Operating Environment
Working Temperature
                      32–104°F / 0–+40°C
Range

Working Humidity
                      85% or less
Range




                                                         19
